ORDER
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, the respondents herein, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996— 1997 reporting period.
On November 18,1998, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to each respondent an order to show cause why the commission’s recommendation should not be adopted and an order so entered against the respondent. One hundred three respondents filed objections to the commission’s recommendation. Pursuant to Gov.Bar. R. X(6)(B)(2), the commission may file an answer brief to the objections within fifteen days.
IT IS ORDERED by the court, sua sponte, that the commission may consolidate its responses to the respondents’ objections in a single answer brief that shall be filed no later than February 19,1999.
IT IS FURTHER ORDERED by the court, sua sponte, that the notice and service requirements of *1461Gov.Bar R. X(6)(C) shall not apply to this order; and announcement and publication of this order by the Supreme Court Reporter in the Ohio Official Reports and the Ohio State Bar Association Report shall constitute notice to the respondents.